Citation Nr: 0511658	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  02-03 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
eczematous dermatosis of the wrists and hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1980 to 
November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision by the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued the 10 percent evaluation of 
the veteran's service-connected eczematous dermatosis of the 
wrists and hands.  The veteran requests a higher rating.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in June 2002.  A 
transcript of the hearing is of record.  In June 2003, the 
Board remanded the veteran's case to the RO for further 
development.  The case was returned to the Board in March 
2005.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate her claim and has made reasonable 
efforts to develop such evidence.

2.  Prior to August 30, 2002, the veteran's eczematous 
dermatosis was manifested by exfoliation and itching on an 
exposed surface, without evidence of marked disfigurement or 
extensive lesions.

3.  Effective August 30, 2002, the veteran's eczematous 
dermatosis involved at least 5 percent, but less than 20 
percent of body surface, did not allow for the use of 
systemic therapy, included exfoliation and itching on an 
exposed surface, but was without evidence of marked 
disfigurement or extensive lesions.




CONCLUSION OF LAW

Prior to and effective August 30, 2002, the schedular 
criteria for a rating in excess of 10 percent for eczematous 
dermatosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 
7806 (2002) and Diagnostic Code 7806 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with section 5103(a)/§ 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

The Board notes that a substantially complete claim was 
received in October 2000, before the enactment of the VCAA.  

Letters dated in January 2003, April 2003, July 2003, and 
March 2004 provided the veteran the notice required under the 
VCAA and the implementing regulations.  The April 2003 letter 
informed the veteran that the law for 38 C.F.R. § 4.118, 
Diagnostic Code 7806, under which the veteran was rated, had 
changed.  It also provided a copy of the new law and allowed 
the veteran to respond.  Further, although the letters did 
not specifically inform the veteran to submit any pertinent 
evidence in her possession, it informed her of the evidence 
required to substantiate her claim and that she should submit 
such evidence or provide VA with the information necessary 
for such evidence to be obtained on her behalf. 

Additionally, the February 2002 statement of the case and 
November 2004 supplemental statement of the case provided 
guidance regarding the evidence necessary to substantiate her 
claim.  The June 2003 Board remand also provided such 
guidance.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

The veteran had active military service from November 1980 to 
November 1983.

The veteran was service connected with a noncompensable 
rating for eczematous dermatosis of the right wrists and 
hands, effective September 1987.

In June 1992, the RO increased the veteran's rating for 
eczematous dermatosis of the wrists and hands to 10 percent, 
effective March 1992.

In October 2000, the veteran submitted a claim for an 
increased rating for her eczematous dermatosis of the wrists 
and hands.  She stated she had several spots that itched 
continuously and bled when she scratched them.  She used 
medicated creams on the areas, which offered no relief from 
the condition.

The RO received the veteran's VA outpatient medical records 
dated January 2001 to May 2001.  Her active outpatient 
medications during this time included Absorbase topical 
ointment, and a cleansing soap bar for sensitive skin use.

In February 2001, the veteran underwent a VA examination.  
The veteran reported having lesions on her arms and legs and 
stated that her hands were frequently dried, chapped, and 
irritated from the soap that she used to clean supplies.  She 
stated the sores pop up as a blister that opens and gives a 
little bit of weeping drainage, then it would crust over, 
become hard and hyperpigmented.  She also reported that her 
hands itch when they break out and while they are weeping, 
but they become less itchy as they are healing.  The VA 
examiner noted that at the time of the examination, some of 
the lesions were crusted, some where hyperpigmented and the 
skin was tough, others were open, but not draining, and none 
were actually weeping or blistered.  He noted that the 
veteran used a moisture cream, Absorbase, and no other kind 
of cream was noted in her medical records.  He also noted 
that the veteran had no complaints of pain in the joints and 
range of motion of her hands and wrists were within normal 
limits.  There was also no redness or swelling of the joints.  
The diagnosis was continued varying stages of pruritic 
dermatitis.

In May 2001, the RO denied the veteran's claim for an 
increased rating stating the veteran's condition remained 
active, but the medical evidence was negative for any 
treatment.  The RO continued the 10 percent rating.

The RO received the veteran's VA outpatient medical records 
dated August 2000 to February 2002.  Her active medication 
during this time period included Absorbase topical ointment, 
a cleansing soap bar for sensitive skin, and Triamcinolone 
ointment.  In a November 2001 treatment note, it is noted 
that the veteran had a lesion on her hand with 
hyperpigmentation and skin thickening consistent with eczema.  
She was prescribed triamcinolone ointment.

The veteran testified at a June 2002 travel board hearing 
before the undersigned Veterans Law Judge.  She stated she 
was using cortisone cream, ointments, moisture creams and 
basic soaps as medication for her eczematous dermatosis.  She 
took oral Prednisone for her asthma.  She stated she had 
constant itching, bleeding, and irritation.  She also had 
dryness, crusts and discoloration.  She stated that when she 
scratched it hurt and burned.  The eczematous dermatosis 
interfered with her employment and housework.  At the end of 
the hearing, the veteran submitted photos of her hands.

The RO received the veteran's VA outpatient medical records 
dated August 2002 to January 2003.  The August 2002 treatment 
record shows the veteran complaining of itchy areas on right 
hand and left chest.  She reported trying Triamcinolone 
without success.  She was prescribed Clobestasol ointment.  
The September 2002 treatment record states the veteran was 
told to continue the Clobestasol ointment and use Tretinoin 
gel, Nizoral shampoo and Fluocinolone.  In January 2003, she 
was also told to use Cordran tape if preferred.

In February 2003, the veteran underwent a VA examination.  A 
list of the veteran's current medications for her eczematous 
dermatosis was noted in the medical record.  The medications 
were Absorbase, basic soap, Temovate ointment, Triamcinolone 
ointment, and Cordran tape to plaques on hands.  Flucinolone 
solution and Keto shampoo were also noted as being used for 
her scalp.  The veteran complained of itching and admitted to 
scratching.  She stated she had a history of asthma and had 
not used oral steroids within the last three years.  Upon 
examination, the VA examiner noted that there was a 
hyperpigmented plaque on the dorsum right hand with scales.  
A smaller plaque on the left dorsum hand near the thumb with 
hyperpigmentation was found.  The palms were lichenified, but 
there was no fissuring or exudation.  The eczematous was 
found on exposed areas and the examiner opined it was on less 
than 10 percent of the total body surface area.  The 
diagnosis was eczematous dermatitis of the hands that was 
exacerbated by the veteran's current job.  It did not prevent 
her working.  There was no constant exudation and no 
disfigurement.  The examiner opined there were no grounds to 
increase the 10 percent rating.  He recommended the veteran 
continue the Temovate and Cordran.

In February 2003, the veteran submitted a list of current 
medications.  They included moisture cream, cleaning soap 
bar, Clobetasol Propionate ointment, Triamcinolone Acetonide 
ointment, Fluocinolone Acetonide, Retin-a gel Tretinoin, and 
Flurandrenolide tape.

In a March 2003 letter, the veteran alleged that she had 
constant exudation and itching.

In an April 2003 VA outpatient treatment medical record, it 
stated the veteran was seen for a follow-up visit for her 
eczematous dermatitis of the hands, among other reasons.  She 
reported having a history of asthma, but did not take oral 
steroids.  She was using Cordran tape and emollients to treat 
her hand rash with good improvement.  The VA examiner noted 
hyperpigmented plaque on the dorsum right hand with slight 
scale, and a slightly smaller hyperpigmented plaque on the 
dorsum of the left hand near the thumb.

In August 2003, the veteran submitted another list of her 
current medications.  They were Absorbase, basic soap, 
Clobetasol Propionate ointment, Triamcinolone Acetonide 
ointment, Fluocinolone Acetonide, Ketoconazole shampoo, and 
Flurandrenolide tape.

In an October 2003 VA outpatient treatment record, the VA 
examiner noted scaly plaques at the veteran's fingertips, no 
fissures, and hypopigmentation at the fingertips.  The 
examiner recommended the veteran discontinue the Cordran 
tape, recommended continuing Clobetasol ointment and 
Absorbase ointment.

In a February 2004 VA outpatient treatment record, it is 
noted the veteran was to continue using Clobetasol ointment 
and Absorbase ointment.

The most recent listing of active outpatient medications 
included in the evidence of record is dated September 2004.  
Included in the list are Absorbase topical ointment, 
Clobetasol Propionate ointment, Erythromycin topical gel, 
Flucinolone Acetonide, Tretinoin cream, and Triamcinolone 
Acetonide cream.


Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The Court has held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); 38 U.S.C.A. § 5110(g).

In deciding such case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3-2000 (2000).

Under Diagnostic Code 7806, in effect before August 30, 2002, 
a 50 percent rating was warranted for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  A 30 percent 
rating was warranted for constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 10 percent 
disability rating was warranted for exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

Effective August 30, 2002, the rating criteria for Diagnostic 
Code 7806 were amended.  Under the revised Diagnostic Code 
7806, a 60 percent disability rating is warranted if more 
than 40 percent of the entire body, or more than 40 percent 
of exposed areas, is affected, or if constant or near-
constant systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, is required during the preceding 12 
months.  A 30 percent evaluation is warranted if 20 to 40 
percent of the entire body, or 20 to 40 percent of exposed 
areas, is affected, or if systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, is required 
for six weeks or more, but not constantly, during the 
preceding 12 months.  A 10 percent disability rating is 
warranted where at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas is affected; or, intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
less than six weeks during the past 12-month period.

The veteran is currently rated for eczematous dermatosis of 
the wrists and hands with a 10 percent evaluation.  The 
record reflects that the February 2001 VA examiner noted some 
of the veteran's lesions were crusted and the skin was tough.  
Some were open, but none were draining.  His diagnosis was 
pruritic dermatitis.  The February 2003 VA examiner noted the 
veteran had a hyperpigmented plaque on her right hand with 
scales and the eczematous dermatosis was found on exposed 
areas.  He also opined that the eczematous dermatosis 
affected less than 10 percent of the total body surface area.  
In addition, the October 2003 outpatient treatment record 
revealed the veteran having scaly plaques at her fingertips.  
The veteran has also reported that her hands itch and are 
crusted.  Therefore, the evidence supports a finding of 
exfoliation and itching involving an exposed surface and less 
than 10 percent of the body surface area.

The Board concludes that the veteran's eczematous dermatosis 
of the wrists and hands are properly evaluated as 10 percent 
disabling.  According to 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7806, the veteran's disability meets the criteria for a 
10 percent rating under the pre-August 30, 2002 rating 
criteria and under the amended version.  The medical evidence 
shows that the veteran has exfoliation and itching of an 
exposed surface.  Further, the evidence supports a finding 
that less than 10 percent of her body is affected by the 
eczematous.  Giving the veteran the benefit of the doubt, it 
can be said that at least 5 percent, but less than 20 percent 
of her entire body is affected by the eczematous dermatosis.  
Therefore, the 10 percent rating applied by the RO is 
correct.

A higher rating is not warranted because, according to the 
pre-August 2002 criteria under 38 C.F.R. § 4.118, DC 7806, 
exudation or itching must be constant, the veteran must have 
extensive lesions, or marked disfigurement.  Although the 
veteran alleges having constant exudation and itching, the 
February 2001 examiner noted that there was no drainage or 
weeping.  In addition, the February 2003 VA examiner noted no 
exudation.  He also noted there was no disfigurement.  Her 
lesions were not noted to be extensive in any medical 
records.  Further, the veteran reported, during a February 
2001 VA examination, that her hands itch when they break out, 
but they become less itchy as they are healing.  Therefore, 
the veteran is not shown to have constant exudation or 
itching, extensive lesions, or marked disfigurement and does 
not meet the criteria for a 30 percent evaluation.

According to the amended criteria under 38 C.F.R. § 4.118, DC 
7806 (2004), the veteran must have at least 20 to 40 percent 
of the entire body affected or 20 to 40 percent of exposed 
areas affected; or systemic therapy required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  As noted previously, the February 2003 
VA examiner opined that the veteran had less than 10 percent 
of her body surface area affected.  In addition, the medical 
records show that she uses corticosteroids as therapy, but 
these have all been topical treatments and not systemic 
treatments (involving the entire body).  Therefore, a 30 
percent evaluation under the amended criteria is also not 
warranted.

In conclusion, the evidence does not support an evaluation in 
excess of 10 percent for eczematous dermatosis of the wrists 
and hands under either the old or the revised rating codes.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
eczematous dermatosis of the wrists and hands is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


